Order entered August 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00465-CV

                                DOUGLAS SPICER, Appellant

                                               V.

                TEXAS WORKFORCE COMMISSION, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09281

                                           ORDER
       The Court has before it appellant’s August 15, 2013 motion to extend time to file reply

brief. The Court GRANTS the motion and ORDERS that the reply brief tendered by appellant

on August 9, 2013 be timely filed as of today’s date.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE